Title: From Benjamin Franklin to Jonathan Williams, Jr., 20 April 1779
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Dear Nephew
Passy April 20 1779
Inclosed is the Invoice you sent me & the Order you desired. I have kept Copies.
I wish it was in my Power to relieve all the Wants and even to gratify the Wishes of Prisoners, who have suffered in the Cause of their Country. But there are Limits to every thing, and the frequent Intercepting of our Supplies from the Congress by the british Cruizers, has very much narrow’d the Limits in this Case. As to those remaining in Prison, who write for ten guineas a Piece to be sent them, to enable them to escape; the Request, if it were reasonable is not Practicable: the Number would make the sum enormous; and the Proposition is Less necessary now, as the Exchange is begun, and is by Agreement to continue.
One of the Petitions you sent to me, which seems to be from some of the Private men, desires Leave to draw on me for Wages: But it is very improper for me to meddle with the Affair of Wages, as I have neither Authority nor the Means of competent Information: It is impossible for me to know here who were in the Continental Service, or on what Terms, or who were Officers & who Privates; and I have already experienced a good Deal of Imposition among those who have called at Paris in their Way from the Prisons in England to the Sea-Ports of France. The other from the Officers, desires a subsistance till Provision can be made for them to go home, which is reasonable if they are disposed to take the first Opportunity; and as the Alliance is probably at Nantz before this can reach you, I hope they are received on Board her, on the Terms you mention, of having their Passage free, and acting in the Service on Occasion; I make no Doubt, from the Character of Capt. Landais that he will treat them with all due Civility. With Regard to the quantum of their Subsistance as well as that of the common Sailors, while they wait at Nantes, if the ship should not be arrived, I write by this Post to Mr. Adams, whom I have confided in with Regard to other Matters of the same kind, requesting that he would do in it what shall appear to him to be reasonable; and as they will probably go in the Ship with him, there is no Doubt of his being willing to oblige them as far as present Circumstances which he well knows, will admit. I desire You therefore to talk with Mr Adams on the Subject, by his undertaking to give the necessary Directions; you will be free of the Application, & the Gentlemen will, I hope, be satisfied.
I must for a few days, defer answering your Letters of the 8th inst. relating to your Accounts. I am your Affectionate Uncle.
J. Williams
